Citation Nr: 9931053	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a circumcision due to herpes simplex of the 
penis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to June 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 1996, the RO denied the claim of entitlement to an 
increased rating for residuals of a circumcision due to 
herpes simplex of the penis.  The RO also denied the claims 
of entitlement to service connection for hypertension, acute 
renal failure, pulmonary edema and hemorrhoids.  Finally, the 
RO found that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for a nervous condition and for a skin disorder.  

By decision dated in October 1998, the Board denied the 
claims of entitlement to service connection for hypertension, 
acute renal failure, pulmonary edema and hemorrhoids.  The 
Board also determined that new and material evidence had not 
been submitted to reopen the claims of entitlement to service 
connection for a nervous condition and for a skin disorder.  
By the same decision, the Board remanded the issue of 
entitlement to an increased (compensable) evaluation for 
residuals of circumcision due to herpes simplex of the penis 
in order to obtain a VA examination of the disability.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The residuals of a circumcision due to herpes simplex of 
the penis are manifested by hypopigmentation of the penis 
which equates to no more than slight eczema.  

2.  The service-connected residuals of a circumcision due to 
herpes simplex of the penis have not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residuals of a circumcision due to herpes simplex of the 
penis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§  3.321(b)(1), 4.1, 4.2, 4.7, 4.20, 
4.118, Diagnostic Codes 7806-7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records shows that the veteran 
underwent a circumcision due to herpes of the foreskin in 
December 1979.  No pertinent abnormalities were noted on the 
exit examination conducted in May 1980.  

VA outpatient treatment records dated from September 1981 to 
March 1998 have been associated with the claims files.  The 
records evidence intermittent complaints of, diagnosis of and 
treatment for herpes.  In September 1981, several small 
vesicular lesions were noted on the shaft of the penis.  The 
diagnosis was genital herpes.  In April 1984, scant lesions 
were noted on the penis.  The diagnosis was recurrent herpes.  
Nine days later, no active lesions were found on physical 
examination.  In June 1984, lesions were again present on the 
penis.  The diagnosis was possible herpes.  In March 1985, no 
lesions were found on physical examination.  In April 1985, 
new lesions were noted.  The diagnosis was recurrent herpes.  
In November 1985, the veteran complained of a 2 week history 
of an increasing number of vesicles on his penis.  The 
diagnosis was recurrent herpes.  

On an outpatient treatment record dated in January 1993, it 
was reported that the veteran was seeking treatment for his 
first flare of genital herpes in four years.  A few lesions 
were noted dorsally on the penis.  The veteran complained of 
a recurrence of herpes in May 1996.  Physical examination at 
that time failed to reveal any noticeable lesions on the 
penile shaft.  

The report of an August 1997 VA skin examination has been 
associated with the claims files.  The veteran complained of 
experiencing pain, pruritus and weeping vesicles during 
flares of his genital herpes.  He reported that during a 
flare he would also experience ulcers and crusting.  Physical 
examination failed to reveal active disease.  No associated 
systemic or nervous manifestations were noted.  The diagnosis 
was probable herpes simplex virus, type II of the penis which 
was chronic and intermittent, occurring one time per year, 
and lasting three to four months at a time.  During the 
flares, the veteran had weeping vesicles, ulceration, 
itching, pruritus and pain.  

In November 1998, the RO sent a letter to the veteran 
requesting information regarding any current treatment he 
might be receiving for his herpes.  The veteran did not 
respond to the request for information.  

The most recent VA skin examination was conducted in March 
1999.  The veteran reported that he had a history of genital 
herpes since 1979 which resulted in significant scarring.  He 
further reported that his last herpes outbreak was 
approximately one year prior to the examination.  He was not 
taking any prophylaxis at the time of the examination.  
Physical examination of the genital region revealed some 
hypopigmentation on the penile shaft and glans from old 
herpetic lesions.  No active lesions were present.  The 
pertinent diagnosis was history of genital herpes.  

Criteria.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


The veteran's residuals of a circumcision due to herpes 
simplex of the penis are rated as non-compensably disabling 
by analogy as eczema.  

A 10 percent rating is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions or 
marked disfigurement.  A 50 percent rating is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. Part 4, Diagnostic Code 7806 (1999).

The residuals of the circumcision due to herpes simplex of 
the penis can also be evaluated on the basis of the residual 
scar.  A 10 percent evaluation is warranted for superficial 
scars which are poorly nourished with repeated ulceration.  
38 C.F.R. Part 4, Diagnostic Code 7803 (1999).  A 10 percent 
evaluation is also warranted for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. 
Part 4, Diagnostic Code 7804 (1999).  Other scars will be 
rated on limitation of function of the part affected.  38 
C.F.R. Part 4, Diagnostic Code 7805 (1999).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).




Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased (compensable) evaluation for 
residuals of a circumcision due to herpes simplex of the 
penis is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
the residuals of a circumcision due to herpes simplex of the 
penis (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased rating is well grounded.  

The Board is also satisfied that as a result of the October 
1998 remand of the case to the RO for further development, 
all relevant facts have been properly developed.  The Board 
notes the veteran was requested to provide any additional 
information he may have regarding treatment he received for 
disability at issue.  The veteran did not respond to the 
request for additional information.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The residuals of a circumcision due to herpes simplex of the 
penis are currently evaluated as non-compensably disabling 
under Diagnostic Codes 7806-7805.  

The Board finds an increased rating is not warranted upon 
application of the rating criteria under Diagnostic Code 
7806.  There is no objective evidence of record demonstrating 
that the veteran experiences exfoliation, exudation, or 
itching involving an exposed surface area or extensive area, 
constant exudation or itching, extensive lesions or marked 
disfigurement or ulceration, extensive crusting, systemic or 
nervous manifestations or exceptional repugnance.  

The Board notes the only evidence of record of the objective 
confirmation of any of the ratable criteria included under 
Diagnostic Code 7806 for the 1990's was in January 1993 when 
a few lesions were noted dorsally on the penis and in March 
1999 when some hypopigmentation was noted.  The Board finds 
this symptomatology does not equate to any more slight 
eczema.  

The Board further notes the veteran reported at the time of 
the August 1997 VA skin examination that he experienced pain, 
pruritus, weeping vesicles, ulcers and crusting during flares 
of his herpes which lasted three to four months.  The 
examiner who conducted the August 1997 examination included 
the veteran's allegations of the symptomatology he 
experienced in the diagnosis.  This examiner did not have 
access to the veteran's claims files when he conducted the 
August 1997 examination.  

The Board finds that the symptomatology recorded in August 
1997 was based on the veteran's self-reported history and not 
on objective evidence of record.  Review of the claims files 
fails to objectively confirm the symptomatology the veteran 
alleged he experiences as a result of his service-connected 
disability in the 1990's with the exception of one finding in 
January 1993 of a few lesions located dorsally on the penis.  
Medical evidence that relies on history provided by the 
veteran is not probative.  The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court")" has made 
clear that medical opinions based on a history furnished by 
the veteran and unsupported by the clinical evidence are of 
low or limited probative value.  Curry v. Brown, 7 Vet. App. 
59, 68 (1994).  

The Board finds an increased rating is not warranted upon 
application of the rating criteria contained in Diagnostic 
Codes 7804, 7805, or 7806.  There is no evidence of record 
demonstrating that the residuals of the circumcision has 
resulted in scars which are poorly nourished with repeated 
ulceration, scars which are tender and painful on objective 
confirmation or scars which produce any limitation on the 
function of the penis.  The Board notes the veteran had 
complained of pain due to herpes but he has never reported 
any disability with regard to the surgical scar from the 
circumcision.  


In reaching this determination, the Board has considered the 
history of the veteran's residuals of a circumcision due to 
herpes simplex of the penis as well as the current clinical 
manifestations and the effect that this disability has on his 
earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  However, 
for the reasons previously stated, the Board finds that the 
veteran's residuals of a circumcision due to herpes simplex 
of the penis do not warrant a compensable evaluation with 
application of all pertinent governing criteria.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected residuals of a circumcision due to herpes simplex 
of the penis.  38 C.F.R. § 4.7.  

The RO determined that the appellant's residuals of a 
circumcision due to herpes simplex of the penis did not 
render his disability picture unusual or exceptional in 
nature as to warrant assignment of an extraschedular 
evaluation under the criteria of 38 C.F.R. § 3.321(b)(1).  
The Board agrees with this determination.  Specifically, the 
residuals of a circumcision due to herpes simplex of the 
penis have not required frequent periods of hospitalization, 
and there is no evidence that they have resulted in marked 
interference in employment as to render impracticable the 
application of regular schedular standards.  38 C.F.R. § 
3.321(b).  

No basis has been presented upon which to predicate referral 
of the case to the Under Secretary or Director of the VA 
Compensation and Pension Service for consideration of an 
increased evaluation on an extraschedular basis.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for residuals of a circumcision due to 
herpes simplex of the penis.


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of a circumcision due to herpes simplex of the 
penis, is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

